Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
The Office Action on page two states that "Applicants extensively uses 'ands' and 'ors' in the claim language, and upon additional review, Examiner appears to have misconstrued what was required by ands/ors and limitations that appeared required were not. As such, a second Non-Final Office Action is being provided." 
Without conceding to the propriety of the rejections, and solely to advance prosecution, Applicant has the independent claims herein to replace all recitations of "and/or" with "and." For example, independent claim 1 recites at least "a display interface located in a vehicle and configured to display a navigation map and a position of the vehicle and a processor in communication with a vehicle sensor and a server and configured to receive vehicle-related information, wherein the processor is configured to display the related information on the display interface in real time following the vehicle position when the related information belongs to a first preset category, wherein the processor is configured to display the related information on the display interface in real time following the vehicle position in a form of a message box, wherein the information that belongs to the first preset category includes vehicle information and road information, the vehicle information at least includes one or more of safety reminders, fault reminders, speed information, acceleration information, steering operation, braking operation, the vehicle position, lane confirmation, navigation information, and driving logs, and the road AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTION Page 7 of 8 Application Number: 17/237,741information at least includes one or more of traffic signs, traffic signals, and road features, wherein the processor is further configured to predict a traveling direction of the vehicle based on the vehicle information and highlight the road information associated with the traveling direction of the vehicle in the message box, and the highlighting refers to displaying the road information associated with the traveling direction on the display interface individually or performing one or more of the following operations on the road information associated with the traveling direction on the display interface: changing size, adjusting colour, and adjusting contrast, and wherein when the navigation map is operated in a cruise mode, the prediction is made based on the vehicle position and the lane confirmation or based on the vehicle position and the steering operation and the driving logs, and one or more of the traffic signs, the traffic signals, and the road features associated with the traveling direction are highlighted on the display interface." (Emphasis added). Independent claim 12 is similarly amended. 
Thus, the cited references, alone or in any combination, fail to teach or suggest at least the elements of Applicant's amended independent claims. The remaining dependent claims are also patentably distinguish over the cited references at least because of their respective dependence from the amended independent claims. Accordingly, withdrawal of these rejections is requested. 
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3-5, 8, 10-12, 14-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Catten U.S. Patent/PG Publication 20100207787 in view of Williams U.S. Patent/PG Publication 20140074390 and Stein U.S. Patent/PG Publication 20160325753.
Regarding claim 1:
 (Currently Amended) A navigation system comprising: (Catten [0026] Monitoring system 101 further includes geographic position locating system 114, which provides location information for vehicle 102, such as a latitude/longitude, street address, or map coordinates, for example. In one embodiment, geographic position locating system 114 may be a global positioning system (GPS) that uses satellite signals to determine location. Other navigation or location-determining systems may also be used, such as inertial navigation systems that update a vehicle's location as it moves from a known position or terrestrial-based radio navigation systems, such as LORAN. In other embodiments, position locating system 114 may use transmissions or data from cellular or wireless network towers to determine a geographical location.).
 a display interface located in a vehicle and configured to display a navigation map and a position of the vehicle (Catten [0028] Vehicle monitoring system 101 may also be used to provide information, such as vehicle status or location, to a driver and passengers in vehicle 102 using driver displays and interface 120.).
 and a processor (Catten [0028] processor 103) in communication with a vehicle sensor (Catten [0034] Monitoring system 201 may also be coupled to one or more additional sensors 210, such as an RF sensor, camera, microphone, ethanol vapor sensor or the like.) and a server (Catten [0035] Server 214 may be any processor-based system that is capable of communicating with external networks and processing data associated with wireless device usage and vehicle monitoring systems.) and configured to receive vehicle-related information, (Catten Fig. 1 sensors 113 send information to processor 103)
wherein the processor is configured to display the related information on the display interface in real time following the vehicle position when the related information belongs to a first preset category, (Catten [0047] FIG. 4 illustrates one embodiment of a display that may be used, for example, to display vehicle location information and route information to a driver.)
wherein the processor is configured to display the related information on the display interface in real time following the vehicle position in a form of a message box, (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500.)
wherein the information that belongs to the first preset category includes vehicle information and road information, the vehicle information at least includes one or more of safety reminders, fault reminders, speed information, acceleration information, steering operation, braking operation, the vehicle position, lane confirmation, navigation information, and driving logs, (Catten [0032] Vehicle monitoring system 101 may also include accelerometer module 122, which includes at least one accelerometer for measuring at least one of lateral (sideways), longitudinal (forward and aft) and vertical acceleration, for determining whether the driver is operating vehicle 102 in an unsafe or aggressive manner.)(Catten [0034] Vehicle monitoring system 201 may also access and determine seat belt status and the condition of various other vehicle systems including anti-lock-braking (ABS), turn signal, headlight, cruise control activation and a multitude of various other diagnostic parameters such as engine temperature, brake wear, and the like. )(Catten [0037] Vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations.)(Catten [0059] If the vehicle has not slowed below a selected speed or if braking has not begun at one-eighth mile, then an audible warning may be played to the driver.) since Catten includes at least safety, speed, acceleration, braking, position, navigation and logs.
 and the road information at least includes one or more of traffic signs, traffic signals, and road features, (Catten [0042] The roads and features mapped in FIG. 3 are for purposes of illustration only and are not intended to limit the present invention. It will be understood that other features may be present in an actual intersection, such as additional traffic signs, stop signs, stop lights, and road markers, and may be used in conjunction with the present invention, but such features are not included in FIG. 3 in order to simplify the drawing.)(Catten [0045] Vehicle monitoring system 302 may retrieve and use locally stored or centrally stored road condition information and/or may use a combination of information from multiple sources. It will be understood that the terms "road condition" or "road condition information" as used herein is intended to broadly include any road or route information, such as, without limitation, intersections, sharp turns, merging lanes, on-ramps, off-ramps, dead-ends, railroad crossings, toll booths, gates, bridges, speed zones, school zones, hospital zones, passing zones, lane type, lane width, number of lanes, road surface, traffic signs, traffic lights, stop signs, yield signs, posted speed limits, accidents, breakdowns, construction zone, rush-hour traffic, special-event traffic, weather conditions, or any other road or traffic conditions.)
wherein the processor is further configured to predict a traveling direction of the vehicle based on the vehicle information (Catten [0006] Furthermore, the route may be "learned" or predicted based on prior collected information.)(Catten [0044] For purposes of the present example, it is assumed that the driver selected a route along road 303, or that vehicle monitoring system 302 predicted or estimated that vehicle 302 will continue along road 303.)
and highlight the road information associated with the traveling direction of the vehicle in the message box, and the highlighting refers to displaying the road information associated with the traveling direction on the display interface individually or performing one or more of the following operations on the road information associated with the traveling direction on the display interface:  changing size, adjusting colour, and adjusting contrast, (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508.) since they are highlighted by being displayed individually.
and wherein when the navigation map is operated in a cruise mode, the prediction is made based on the vehicle position and the  (Catten [0006] Furthermore, the route may be "learned" or predicted based on prior collected information.)(Catten [0041] Alternatively, if no specific route is selected, the vehicle monitoring system may assume that the driver will continue driving on the current road indefinitely.)(Catten [0044] For purposes of the present example, it is assumed that the driver selected a route along road 303, or that vehicle monitoring system 302 predicted or estimated that vehicle 302 will continue along road 303.)
 and one or more of the traffic signs, the traffic signals, and the road features associated with the traveling direction are highlighted on the display interface (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508.)
Catten does not teach driving logs for prediction. In a related field of endeavor, Williams teaches:
the prediction is made based on the driving logs (Williams [0015] A current route for the vehicle can be referenced, either directly via the user specifying a destination from an in vehicle navigation system, or indirectly by predicting a current route from past history of a driver. For example, many drivers drive the same or similar routes daily (for example, commuting to work). In an example embodiment, the system may determine that the driver is currently driving to work (or to his or her home) from the current driving pattern and the vehicle's location.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to predict using history as taught by Williams. The motivation for doing so would have been to provide the user with navigation guidance without the user having to provide input, automating the process. Therefore it would have been obvious to combine Williams with Catten to obtain the invention.
Catten in view of Williams does not teach lane confirmation for prediction. In a related field of endeavor, Stein teaches:
the prediction is made based on the vehicle position and the lane confirmation (Stein [0087] According to another example of the presently disclosed subject matter, the path of the user vehicle can be determined from a trajectory or a path, either a prestored trajectory or path, or one that is calculated, for example, based on a prestored layout or trajectory of the road or of individual lanes along a certain road. The path can take into account one or more of the following: a current location of the vehicle, a segment of road on which the vehicle is located, a lane in which the vehicle is positioned, a starting point of the vehicle, a destination of the vehicle, and a suggested route of the vehicle (e.g., out of various possible routes from a given source point to a given destination point, the route which the user vehicle is predicted to take).
Therefore, it would have been obvious before the effective filing date of the claimed invention to predict using lane as taught by Stein. The motivation for doing so would have been to provide the user with navigation guidance without the user having to provide input, automating the process. Therefore it would have been obvious to combine Stein with Catten in view of Williams to obtain the invention.
Regarding claim 3:
 (Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein the processor is configured to update status, quantity, and content of the related information displayed in the message box in real time (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508. )(Catten [0052] The updated road condition information may include, for example, actual traffic speeds and data regarding closed lane 604. The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed.).  
Regarding claim 4:
 (Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein the navigation map comprises at least one of a two-dimensional plane map, a three-dimensional map, a real-world map, and a virtual reality map, (Catten Fig. 5 and [0047] Streets, railroad tracks, rivers, lakes, and other geographic features are shown on display 400.)
 and the vehicle position is displayed on the navigation map in a form of an icon or a virtual vehicle  (Catten Fig. 5 and [0047] Vehicle location is shown by icon 401 located in the middle of display 400.)
and the message box floats around the vehicle position (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500.).  
Regarding claim 5:
 (Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein the processor is further configured to selectively display the related information in the message box according to a priority of the related information and/or user customization (Catten [0048]  In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4).).  
  
Regarding claim 8:
(Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein when the navigation map is operated in a navigation mode, the prediction is made based on the vehicle position and the navigation information, (Catten [0006] Furthermore, the route may be "learned" or predicted based on prior collected information.)(Catten [0041] Alternatively, if no specific route is selected, the vehicle monitoring system may assume that the driver will continue driving on the current road indefinitely.)(Catten [0044] For purposes of the present example, it is assumed that the driver selected a route along road 303, or that vehicle monitoring system 302 predicted or estimated that vehicle 302 will continue along road 303.)
and one or more of the traffic signs, the traffic signals, and the road features associated with the traveling direction are highlighted in the message box (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508.)
Regarding claim 10:
(Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein the related information displayed in the message box can be manually corrected by a driver (Catten [0056] The driver is preferably able to choose to receive an alert for all, some or none of the potential warning events. For example, the driver may only want to be alerted to upcoming stop signs and to school zones. The vehicle monitoring system would display a warning for those events, but not for other events, such as railroad crossings, sharp turns, construction zones, etc. Alternatively, the driver may choose to set a threshold or trigger level for the potential warning events. For example, the driver may choose to be alerted to speed limit changes that are equal to or greater than a 20 MPH speed reduction. Accordingly, the vehicle monitoring system would alert the driver when a route takes the vehicle from a 65 MPH zone to a 45 MPH zone, but not for a drop from 65 MPH to 50 MPH. ).  
Regarding claim 11:
(Currently Amended) The navigation system of claim 1, has all of its limitations taught by Catten in view of Williams and Stein. Catten further teaches  wherein the navigation system is a vehicle navigation system (Catten [0026] Monitoring system 101 further includes geographic position locating system 114, which provides location information for vehicle 102, such as a latitude/longitude, street address, or map coordinates, for example. In one embodiment, geographic position locating system 114 may be a global positioning system (GPS) that uses satellite signals to determine location. Other navigation or location-determining systems may also be used, such as inertial navigation systems that update a vehicle's location as it moves from a known position or terrestrial-based radio navigation systems, such as LORAN. In other embodiments, position locating system 114 may use transmissions or data from cellular or wireless network towers to determine a geographical location.).
Regarding claim 12:
 (Currently Amended) A display method of a navigation map comprising: (Catten [0026] Monitoring system 101 further includes geographic position locating system 114, which provides location information for vehicle 102, such as a latitude/longitude, street address, or map coordinates, for example. In one embodiment, geographic position locating system 114 may be a global positioning system (GPS) that uses satellite signals to determine location. Other navigation or location-determining systems may also be used, such as inertial navigation systems that update a vehicle's location as it moves from a known position or terrestrial-based radio navigation systems, such as LORAN. In other embodiments, position locating system 114 may use transmissions or data from cellular or wireless network towers to determine a geographical location.).
 displaying the navigation map and a position of a vehicle (Catten [0028] Vehicle monitoring system 101 may also be used to provide information, such as vehicle status or location, to a driver and passengers in vehicle 102 using driver displays and interface 120.).
 receiving vehicle-related information (Catten Fig. 1 sensors 113 send information to processor 103)
 and 4Application No. 17/237,741 displaying the related information in real time (Catten [0052]The real-time data feed may also include optimal lanes during heavy traffic and suggest appropriate lane changes to maximize overall average speed.).  
following the vehicle position when the related information belongs to a first preset category, wherein displaying the related information following the vehicle position comprises displaying the related information in real time following the vehicle position in a form of a message box, (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500.)
wherein the information that belongs to the first preset category includes vehicle information and road information, the vehicle information at least includes one or more of safety reminders, fault reminders, speed information, acceleration information, steering operation, braking operation, the vehicle position, lane confirmation, navigation information, and driving logs, , (Catten [0032] Vehicle monitoring system 101 may also include accelerometer module 122, which includes at least one accelerometer for measuring at least one of lateral (sideways), longitudinal (forward and aft) and vertical acceleration, for determining whether the driver is operating vehicle 102 in an unsafe or aggressive manner.)(Catten [0034] Vehicle monitoring system 201 may also access and determine seat belt status and the condition of various other vehicle systems including anti-lock-braking (ABS), turn signal, headlight, cruise control activation and a multitude of various other diagnostic parameters such as engine temperature, brake wear, and the like. )(Catten [0037] Vehicle monitoring system 201 may transmit reports to server 214, such as driving conditions, vehicle operation parameters, or violations of operating requirements or limitations.)(Catten [0059] If the vehicle has not slowed below a selected speed or if braking has not begun at one-eighth mile, then an audible warning may be played to the driver.) since Catten includes at least safety, speed, acceleration, braking, position, navigation and logs.
 and the road information at least includes one or more of traffic signs, traffic signals, and road features, (Catten [0042] The roads and features mapped in FIG. 3 are for purposes of illustration only and are not intended to limit the present invention. It will be understood that other features may be present in an actual intersection, such as additional traffic signs, stop signs, stop lights, and road markers, and may be used in conjunction with the present invention, but such features are not included in FIG. 3 in order to simplify the drawing.)(Catten [0045] Vehicle monitoring system 302 may retrieve and use locally stored or centrally stored road condition information and/or may use a combination of information from multiple sources. It will be understood that the terms "road condition" or "road condition information" as used herein is intended to broadly include any road or route information, such as, without limitation, intersections, sharp turns, merging lanes, on-ramps, off-ramps, dead-ends, railroad crossings, toll booths, gates, bridges, speed zones, school zones, hospital zones, passing zones, lane type, lane width, number of lanes, road surface, traffic signs, traffic lights, stop signs, yield signs, posted speed limits, accidents, breakdowns, construction zone, rush-hour traffic, special-event traffic, weather conditions, or any other road or traffic conditions.)
and predicting a traveling direction of the vehicle based on the vehicle information (Catten [0006] Furthermore, the route may be "learned" or predicted based on prior collected information.)(Catten [0044] For purposes of the present example, it is assumed that the driver selected a route along road 303, or that vehicle monitoring system 302 predicted or estimated that vehicle 302 will continue along road 303.)
and highlighting the road information associated with the traveling direction of the vehicle in the message box, and the highlighting refers to displaying the road information associated with the traveling direction on the display interface individually or performing one or more of the following operations on the road information associated with the traveling direction on the display interface:  changing size or adjusting colour, and adjusting contrast, (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508.) since they are highlighted by being displayed individually.
 wherein when the navigation map is operated in a cruise mode, the prediction is made based on the vehicle position and the (Catten [0006] Furthermore, the route may be "learned" or predicted based on prior collected information.)(Catten [0041] Alternatively, if no specific route is selected, the vehicle monitoring system may assume that the driver will continue driving on the current road indefinitely.)(Catten [0044] For purposes of the present example, it is assumed that the driver selected a route along road 303, or that vehicle monitoring system 302 predicted or estimated that vehicle 302 will continue along road 303.)
and one or more of the traffic signs, the traffic signals, and the road features associated with the traveling direction are highlighted on the display interface interface (Catten [0048] FIG. 5 illustrates one embodiment of a display 500 for providing road condition information or warnings of changes in road conditions to the driver. In one embodiment, pop-up or overlay warning 501 is displayed over the typical route and mapping information provided in display 500. Warning 501 identifies an upcoming change in road conditions, such as school zone warning 502 as illustrated, and provides a numerical countdown 503 of the distance to this road condition or feature. Warning, alert or information 501 may include an icon, such as icon 504, for example, to provide the driver with quick information regarding the type or category of upcoming road condition or feature. In another embodiment, warning, alert or information 505 may replace the default or "normal" information on display 400, such as replacing routing information 405 (FIG. 4). Warning 505 identifies the upcoming new or changed road condition, such as using text 506 or icon 507. Warning 505 may also provide a distance and/or countdown to the upcoming road condition using bar graph or sliding scale 508.)
Catten does not teach  driving logs for prediction. In a related field of endeavor, Williams teaches:
the prediction is made based on the driving logs (Williams [0015] A current route for the vehicle can be referenced, either directly via the user specifying a destination from an in vehicle navigation system, or indirectly by predicting a current route from past history of a driver. For example, many drivers drive the same or similar routes daily (for example, commuting to work). In an example embodiment, the system may determine that the driver is currently driving to work (or to his or her home) from the current driving pattern and the vehicle's location.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to predict using history as taught by Williams. The motivation for doing so would have been to provide the user with navigation guidance without the user having to provide input, automating the process. Therefore it would have been obvious to combine Williams with Catten to obtain the invention.
Catten in view of Williams does not teach lane confirmation for prediction. In a related field of endeavor, Stein teaches:
the prediction is made based on the vehicle position and the lane confirmation (Stein [0087] According to another example of the presently disclosed subject matter, the path of the user vehicle can be determined from a trajectory or a path, either a prestored trajectory or path, or one that is calculated, for example, based on a prestored layout or trajectory of the road or of individual lanes along a certain road. The path can take into account one or more of the following: a current location of the vehicle, a segment of road on which the vehicle is located, a lane in which the vehicle is positioned, a starting point of the vehicle, a destination of the vehicle, and a suggested route of the vehicle (e.g., out of various possible routes from a given source point to a given destination point, the route which the user vehicle is predicted to take).
Therefore, it would have been obvious before the effective filing date of the claimed invention to predict using lane as taught by Stein. The motivation for doing so would have been to provide the user with navigation guidance without the user having to provide input, automating the process. Therefore it would have been obvious to combine Stein with Catten in view of Williams to obtain the invention.
Regarding claim 14:
 (Original) The display method of claim 12, has all of its limitations taught by Catten in view of Williams. Catten further teaches  wherein the information that belongs to the first preset category is customizable by a user (Catten [0056] Some embodiments of the invention allow the driver or user to select the type of alerts, warnings or road condition information that is presented. The driver may be able to select which warnings or alerts should be displayed and which should be ignored. The driver is preferably able to choose to receive an alert for all, some or none of the potential warning events. For example, the driver may only want to be alerted to upcoming stop signs and to school zones. The vehicle monitoring system would display a warning for those events, but not for other events, such as railroad crossings, sharp turns, construction zones, etc. Alternatively, the driver may choose to set a threshold or trigger level for the potential warning events. For example, the driver may choose to be alerted to speed limit changes that are equal to or greater than a 20 MPH speed reduction. Accordingly, the vehicle monitoring system would alert the driver when a route takes the vehicle from a 65 MPH zone to a 45 MPH zone, but not for a drop from 65 MPH to 50 MPH.).  
Regarding claim 15:
 The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 8. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616